Citation Nr: 1706150	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-32 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right and left shin splints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel

INTRODUCTION

The Veteran had active duty service from January 1968 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified before Decision Review Officer (DRO) in November 2011.  A copy of the transcript is of record.  The Veteran requested a hearing before the Board in his December 2011 substantive appeal.  A Board hearing was scheduled for November 2013; however, the Veteran submitted a November 2013 statement requesting to cancel his scheduled hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016). 

In September 2014, the Board remanded the instant matter.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDING OF FACT

A lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, was not caused or aggravated by a service-connected shin splints, and arthritis did not manifest within one year of the Veteran's discharge from service.



CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder, to include as secondary to service connected right and left shin splints, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the claim for service connection, a June 2011 letter, sent prior to the unfavorable decision issued in September 2011, advised the Veteran of the information and evidence necessary to substantiate his claim for service connection on a direct basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  While the Veteran has not been provided with specific notice as the evidence and information necessary to substantiate his service connection claim on a secondary basis, he has displayed actual knowledge of such requirements by generally arguing that his claimed lumbar spine disorder was caused or aggravated by his service-connected shin splints.  In addition, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and VA outpatient treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded a VA examination in order to adjudicate his claim for service connection in July 2015.  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based his conclusion on a review of the record, to include an interview with the Veteran and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board notes that neither the Veteran nor his representative have argued that the opinion as to the claim for service connection for a lumbar spine disorder is inadequate.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the September 2014 remand directives by obtaining a VA etiology opinion, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in November 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before a DRO.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the November 2011 hearing, the presiding DRO enumerated the issues on appeal, which included service connection for a lumbar spine disorder.  The Veteran testified regarding his current and past treatment for this disability.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his claimed disability, the type and onset of symptoms, the nature of his current disorder, and his contention that his military service caused his claimed disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining an examination and opinion to determine the nature and etiology of the Veteran's claimed lumbar spine disorder.  As such, the Board finds that, consistent with Bryant, the presiding Decision Review Officer complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In some cases, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year, respectively, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his lumbar spine disorder is related to his service.  In the alternative, he contends that his lumbar spine disorder was caused or aggravated by his service-connected shin splints.  During a November 2011 DRO hearing, the Veteran testified that he did not specially recall injuring his back but believed it had occurred sometime between basic training and advanced infantry training.

Service treatment records were negative for complaints, treatments or diagnoses of a lumbar spine disorder.  A December 1971 service discharge examination found the Veteran's spine to be normal.  

Post-service treatment records include a May 2003 VA lumbar X-ray, which reveals narrowing of the L2-3, L4-5 and L5-S1 intervertebral disc spaces.  The Veteran reported that he had a history of lumbar disc disease in a March 2004 VA hypertension examination.  A January 2010 VA treatment note reflects the Veteran's complaints of low back pain.  A March 2011 VA treatment note reflects the Veteran's complaints of chronic low back pain and a history of falls.  In a second March 2011 VA treatment note, the Veteran reported two recent falls in which he hurt his back.

A July 2015 back Disability Benefits Questionnaire (DBQ) report reflects the Veteran's reports that he began having low back pain a few years after service when he was driving a truck and that he had performed a lot of strenuous work loading and unloading a truck.  He also reported that he continued to have chronic low back pain over the years.  Following a physical examination and a review of the Veteran's claims file, diagnoses of degenerative arthritis and degenerative disc disease of the lumbar spine were made.  The examiner opined that this condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that there were no complaints, treatments or diagnosis of a low back disorder during service or within 12 months of service and that his December 1971 service separation examination was normal.  The examiner further reasoned that the Veteran had stated that his low back pain started a few years after he separated from service while driving a truck, that he had performed a lot of strenuous work loading and unloading a truck, that he continued to have chronic low back pain over the years, and that his December 2011 lumbar X-ray revealed multilevel degenerative disc disease and degenerative arthritis that was the result of wear and tear of the lumbar spine from strenuous physical activities as a truck driver after service.

In addition, the July 2015 VA examiner further opined that it was less likely than not (less than 50 percent probability) that the Veteran's lumbar spine disorder was proximately due to or the result of the Veteran's service-connected condition.  The examiner reasoned that the Veteran had a normal gait and normal posture on examination, that there was no evidence that his spin splints had caused him to shift his weight bearing resulting in an abnormal posture or gait, and there was no established casual relationship between shin splints and the development of degenerative disc disease and degenerative joint disease of the lumbar spine.  The examiner further reasoned that the Veteran's low back disability was the result of wear and tear of the lumbar spine from strenuous activities as a truck driver after he separated from service and that X-rays showed that his low back disability remained stable from 2011 to 2015, showing no evidence of aggravation by any condition.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his discharge from service in January 1972.  In this case, the clinical evidence reveals narrowing of the L2-3, L4-5 and L5-S1 intervertebral disc spaces in a May 2003 VA lumbar X-ray.  As such, presumptive service connection is not warranted for arthritis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder.  While the evidence of record shows that the Veteran has a currently diagnosed lumbar spine disorder, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the July 2015 VA examiner's opinion that the Veteran's lumbar spine disorder less likely than not had its onset during service or was related to service as there was no in-service record of a low back disorder and that the Veteran had reported the onset of his low back symptoms after service while performing a physically strenuous job.  The examiner further opined that it was less likely than not that the Veteran's lumbar spine disorder was proximately due to or the result of a service-connected shin splints as the Veteran was noted to have a normal gait and normal posture and that there was no established casual relationship between shin splints and the development of degenerative disc disease and degenerative joint disease of the lumbar spine.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.  Also importantly, a separation examination indicates that the Veteran's spine was normal.  

The Board notes that the Veteran has contended that his lumbar spine disorder is the result service and/or service-connected shin splints, and that his representative has generally alleged on his behalf that this disability was the result of his service and/or service connected shin splints.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's lumbar spine disorder and any instance of his service and/or service connection right and left shin splints to be complex in nature.  Woehlaert, supra.  Specifically, while the Veteran is competent to describe his current lumbar spine symptoms and his representative is competent to describe their observations of the in-service injury or the Veteran's symptoms, the Board accords their statements regarding the etiology of such a disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran and his representative or have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his representative are nonprobative evidence.  Further as discussed, to the extent that the Veteran contends that the lumbar spine disorder existed in service, the Board finds that contemporaneous medical evidence showing no lumbar spine disorder and a normal back at separation to be of greater probative value.

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that the Veteran had experienced lumbar spine symptoms during and since service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regard, the Veteran has alleged that he has suffered from a back injury during service and has generally alleged suffering from lumbar spine symptoms continuously since service.  However, during a July 2015 VA examination, the Veteran reported that his lumbar spine symptoms began a few years after service while he was performing strenuous physical activities as a truck driver.  The Board also notes the Veteran did not report lumbar spine symptoms during examinations conducted in April 1972 and June 2000, despite reporting other orthopedic symptoms.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his current lumbar spine disorder was due to an in-service injury are inconsistent with the other evidence and, therefore, are not credible.  Consequently, the Board assigns no probative weight to such statements. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disorder, to include as secondary to service connected shin splints.  As such, that doctrine is not applicable in the instant claim, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 




ORDER

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service connected right and left shin splints, is denied.



_________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


